Citation Nr: 0605942	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Legal entitlement to non-service connected death pension 
benefits.  

3.  Legal entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to September 1945.  The veteran died in April 2002.  The 
appellant is the veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in January 2004, and a 
substantive appeal was received in March 2004.  


FINDINGS OF FACT

1.  Records from the National Personnel Records Center show 
that the veteran had recognized guerrilla service from 
January 1945 to September 1945.

2.  The veteran died April 2002.  The death certificate lists 
the immediate cause of death as cardio-pulmonary arrest; the 
antecedent cause of death was due to cerebral vascular 
accident; the underlying cause of death was due to 
hypertensive cardiovascular disease; and other significant 
conditions noted at the time of death was diabetes mellitus.

3.  The disabilities which caused the veteran's death were 
not manifested during the veteran's military service or for 
many years thereafter, nor were they otherwise related to the 
veteran's service.

4.  The veteran was not receiving periodic VA benefits nor 
did he have a pending claim with VA when he died.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2005).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2003 and 
November 2003 VCAA letters and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the November 2003 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
November 2003 regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that she should submit any pertinent evidence 
in her possession.  In this regard, she was advised to 
identify any source of evidence and that VA would assist her 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence she 
herself may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records have been 
obtained.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues being 
adjudicated by this appeal.  The information and evidence of 
record contains sufficient competent medical evidence to 
decide the claims, and the Board finds that no further action 
is necessary to assist the appellant.  38 C.F.R. 
§ 3.159(c)(4).   

Service connection for the cause of the veteran's death

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  In short, 
evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  § 3.312.  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  § 3.312.  A contributory cause of death must be 
causally connected to death and must be "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension,  and diabetes 
mellitus are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death in April 2002, he did not 
have any service-connected disabilities.  The death 
certificate lists the immediate cause of death as cardio-
pulmonary arrest; the antecedent cause of death was due to 
cerebral vascular accident; the underlying cause of death was 
due to hypertensive cardiovascular disease; and other 
significant conditions noted at the time of death was 
diabetes mellitus.  

Turning to the veteran's service records, the only service 
medical record on file is his May 1946 separation examination 
report showing the veteran's heart, respiratory system and 
arteries were normal and his blood pressure was 115/75.  No 
pertinent abnormalities were noted.  An affidavit which the 
veteran completed in May 1946, indicates that he denied 
having incurred any wounds or illnesses during his active 
duty service.  

The post-service medical evidence consists of records from 
private health care providers and are dated beginning in the 
2000's.  The records evidence treatment for an coronary 
artery disease status post myocardial infarction, diabetes 
mellitus, hypertensive heart disease, cerebrovascular disease 
status post stroke/infarct and diabetic/hypertensive 
nephropathy.  Significantly, none of the post-service medical 
evidence of record indicates in any way that any of 
disabilities noted on the veteran's death certificate were 
linked to the veteran's active duty service.  The earliest 
reference to a past medical history was noted in a November 
2003 letter from a private physician.  The doctor reported 
that he had been informed that the veteran had a 
cerebrovascular accident and diabetes mellitus since 1987.  
This is many years after the veteran's discharge from active 
duty in 1945.  

In an October 2003 statement, the appellant reported that she 
was devoid of any medical knowledge as to what relationship 
of the cause of death and the veteran's medical problems.  In 
March 2004, the appellant opined that the cause of the 
veteran's death was due to diabetes mellitus and 
hypertension.  She seems to indicate that the disabilities 
existed during active duty, but there were no medical 
facilities to document this.  In this regard, the Board again 
notes that the veteran was examined at the time of his 
discharge examination, and at that time medical personnel 
reported as normal his heart and respiratory systems; no 
hypertension or diabetes were noted by the medical examiners  
The appellant's contentions are therefore directly 
contradicted by the contemporaneous medical evidence.  There 
is otherwise no competent evidence showing the manifestation 
of cardiovascular disease (to include hypertension) or 
diabetes for many years after service.  

Since there is no competent evidence that the veteran had any 
cardio-pulmonary problems, a cerebral vascular accident, 
hypertensive cardiovascular disease and/or diabetes mellitus 
in service, and no competent medical evidence providing a 
nexus between the veteran's the cause of the veteran's death 
and service, the appellant's claim must be denied.  Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107 (West 2002).

Nonservice-connected pension benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of a veteran.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department.  38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

The service department has certified that the appellant's 
spouse served in the recognized Philippine Guerrillas from 
January 1945 to September 1945.  As noted above, service in 
the recognized guerrillas does not qualify the veteran's 
spouse for non-service connected death pension benefits.  The 
appellant has not submitted any documents indicating any 
service other than that certified by the service department.  
Without the submission of any other evidence to the contrary, 
the Board is bound by the service department finding which 
does not show recognized service so as to confer eligibility 
for VA death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.7(p), 3.40(b) and (c).

Accrued Benefits

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).

The Board finds that the claim of entitlement to accrued 
benefits must be denied as the veteran did not have a claim 
for VA benefits pending at the time of his death.  The only 
claim of record is the appellant's claim which was received 
in April 2003.  There is absolutely no indication in the 
claims file that the veteran had filed a claim for VA 
benefits during his life time.  

As the evidence of record demonstrates that the veteran was 
not receiving periodic VA benefits when he died and did not 
have a pending claim with VA when he died, the appellant has 
not met the threshold legal criteria for establishing 
entitlement to accrued benefits.  The appeal must be denied 
because of the absence of legal merit. The Board has 
carefully reviewed the entire record in this case.  However, 
this is a case in which the law is dispositive, and the 
appeal must therefore be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


